COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Omar Gonzalez, M.D., Dr. Kevin               §               No. 08-14-00286-CV
 Sandberg, SCCI Hospital-El Paso, Inc.,
 d/b/a Kindred Hospital El Paso, and          §                 Appeal from the
 Highlands Regional, L.P.,
                                              §           384th Judicial District Court
                      Appellant’s,
                                              §             of El Paso County, Texas
 v.
                                              §              (TC# 2013DCV4368)
 Oscar Padilla and Cecilia Padilla,
                                              §
                       Appellee’s.
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David L. Kern, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 13, 2015.

       IT IS SO ORDERED this 19th day of February, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes
(Hughes, J., Not Participating)